MEMORANDUM ***
Gurdev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Singh challenges the IJ’s adverse credibility determination. Because the IJ offered specific, cogent reasons for questioning Singh’s credibility, and because Singh has not shown that the evidence compels a conclusion to the contrary, substantial evidence supports the IJ’s adverse credibility determination. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Accordingly, Singh’s asylum claim fails. See id.
Because Singh failed to establish eligibility for asylum, he also failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Substantial evidence also supports the IJ’s denial of relief under CAT. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.